tcmemo_1998_173 united_states tax_court shirley dean emmons and charles w emmons petitioners v commissioner of internal revenue respondent docket no filed date shirley dean emmons and charles w emmons pro sese william i miller for respondent memorandum opinion gale judge respondent determined a deficiency in petitioners' federal_income_tax in the amount of dollar_figure an addition_to_tax under sec_6651 in the amount of unless otherwise noted all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and continued dollar_figure and an accuracy-related_penalty under sec_6662 in the amount of dollar_figure after concessions the issues for decision are as follows whether petitioners must recognize long-term_capital_gains from the foreclosure sale in of two parcels of real_property held by them whether petitioners are entitled to a deduction for ordinary losses for their equity interests in the properties sold by foreclosure in whether petitioners are liable for an addition_to_tax under sec_6651 and whether petitioners are liable for an accuracy-related_penalty under sec_6662 for substantial_understatement of tax some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in chicago illinois in petitioners owned two rental income properties that they had owned for more than year these properties were located in chicago illinois pincite south honore honore property and campbell campbell property in petitioners' adjusted_basis for the honore property was dollar_figure and they were personally liable for a mortgage on continued procedure petitioners did not contest and are therefore deemed to have conceded respondent's determination that they had additional interest_income in rule b the property in the amount of dollar_figure the property was foreclosed and sold in that year for dollar_figure of this amount dollar_figure was used to pay off petitioners' mortgage on the property petitioners did not receive any other_amounts from the sale in petitioners' adjusted_basis for the campbell property was dollar_figure and they were personally liable for a mortgage on the property in the amount of dollar_figure the property was foreclosed and sold in that year for dollar_figure of this amount dollar_figure was used to pay off petitioners' mortgage on the property petitioners did not receive any other_amounts from the sale on their federal_income_tax return return petitioners did not report any gain with respect to the foreclosure transactions but instead claimed a deduction for ordinary losses on form_4797 in the amount of dollar_figure which petitioners computed as the excess of the properties' foreclosure sales prices over the mortgage balances plus depreciation in effect petitioners claimed a loss for their equity in the properties less depreciation petitioners' return was filed on date in the notice_of_deficiency respondent disallowed the dollar_figure in claimed losses and determined that petitioners had long-term_capital_gains in the amount of dollar_figure computed as the difference between the total sales prices from both sales dollar_figure and petitioners' total adjusted_basis in both properties dollar_figure the parties now stipulate that petitioners did not receive the sales proceeds that exceeded the amounts due on the mortgages as a result respondent has conceded dollar_figure of the dollar_figure adjustment for capital_gains and now contends that petitioners only had gain of dollar_figure which is the difference between their total adjusted_basis in the two properties dollar_figure and the combined mortgage liabilities from which they were relieved dollar_figure petitioners continue to claim that they had no gain because they did not receive any proceeds from the foreclosure sales sec_1001 defines gain_or_loss from the sale_or_other_disposition of property as the difference between the amount_realized and the taxpayer's adjusted_basis in the transferred property the amount_realized is the sum of any money received plus the fair_market_value of the property other than money received sec_1001 the amount_realized from a sale or disposition of property includes the amount of liabilities from which the transferor is discharged as a result of the sale or disposition including a sale in foreclosure 331_us_1 303_us_564 918_f2d_1251 6th cir affg tcmemo_1986_463 sec_1_1001-2 income_tax regs as a result of the foreclosure sales petitioners were relieved of personal liabilities totaling dollar_figure and it has been stipulated that they received no other_amounts from the sales accordingly the amount_realized by petitioners was dollar_figure the parties have stipulated that petitioners' adjusted_basis in the properties totals dollar_figure and that both properties were held for more than year petitioners therefore recognized a long-term_capital_gain in the amount of dollar_figure from the foreclosure transactions measured as the difference between the amount_realized and their adjusted_basis petitioners argue that they could not have had any capital_gain from the foreclosures because they lost the properties and even though the foreclosure proceeds exceeded their mortgage liabilities none of the proceeds was received by them we note first that respondent is no longer attempting to tax petitioners on the proceeds that exceeded the mortgage payoffs but as to the proceeds used to pay off the mortgages petitioners apparently believe that they must have actual receipt of money or property in order to have taxable gain for income_tax purposes this contention has been rejected by the supreme court crane v commissioner supra pincite united_states v hendler supra pincite rather a taxpayer is treated as having gain when he benefits from having his debts paid off as if the money were first paid to the taxpayer and then paid over by him to his creditors crane v commissioner supra united_states v hendler supra therefore a taxpayer who transfers mortgaged property whether to the mortgagee or another third party and is discharged from his liability on the mortgage debt in consideration for the transfer realizes a benefit in the amount of the liability discharged in the instant case this reasoning dictates that petitioners have taxable capital_gain to the extent that their personal mortgage indebtedness paid off with the foreclosure proceeds exceeded their basis in the properties crane v commissioner supra united_states v hendler supra chilingirian v commissioner supra petitioners' claim that they are entitled to a deduction for ordinary losses equal to their equity in the properties less depreciation is without merit because as discussed above their amount_realized as a result of the foreclosures exceeded their adjusted_basis in the properties respondent determined an addition_to_tax under sec_6651 for the late filing of petitioners' return the return was due on date and filed on date there is no evidence of an extension to file sec_6651 imposes an addition_to_tax for failure_to_file timely federal_income_tax returns unless the taxpayer shows that such failure was due to reasonable_cause and not willful neglect 469_us_241 petitioners have not addressed the late filing or offered any reasonable_cause therefor accordingly we find petitioners liable for the addition_to_tax under sec_6651 respondent also determined that petitioners are liable for the accuracy-related_penalty for substantial_understatement of tax under sec_6662 in this regard petitioners have not provided substantial_authority for the positions taken on their return in fact mrs emmons testified that the accountant who prepared the return informed her that the foreclosure transactions resulted in taxable gain to petitioners and that she nonetheless insisted that the return be prepared showing losses on these transactions furthermore petitioners did not make disclosures within the meaning of sec_6662 therefore due to the concessions made by the parties and the findings herein the penalty will be sustained in the event the rule computation indicates that petitioners' understatement_of_tax exceeds the greater of dollar_figure or percent of the amount of tax required to be shown on the return to reflect the foregoing and concessions decision will be entered under rule
